 Case 6:20-cv-00564-JCB Document 22 Filed 12/04/20 Page 1 of 4 PageID #: 321




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

LAUREN       TERKEL;    PINEYWOODS                  §
ARCADIA HOME TEAM, LTD; LUFKIN                      §
CREEKSIDE APARTMENTS, LTD; LUFKIN                   §
CREEKSIDE APARTMENTS II, LTD; and                   §
LAKERIDGE        APARTMENTS,   LTD;                 §
WEATHERFORD         MEADOW    VISTA                 §
APARTMENTS, LP; and MACDONALD                       §
PROPERTY MANAGEMENT, LLC;                           §
     Plaintiffs,                                    §
                                                    §
       v.                                           §   CIVIL ACTION NO. 6:20-cv-564-JCB
CENTERS FOR DISEASE CONTROL AND                     §
                                                    §   JUDGE BARKER
PREVENTION; ROBERT R. REDFIELD, in
his official capacity as Director of the Centers    §
for Disease Control and Prevention; NINA            §
WITKOFSKY, in her official capacity as              §
Acting Chief of Staff for the Centers for Disease   §
Control and Prevention; UNITED STATES               §
DEPARTMENT OF HEALTH AND HUMAN                      §
SERVICES; and ALEX AZAR, in his official            §
capacity as Secretary of the Department of          §
Health and Human Services;                          §
        Defendants.                                 §

   PLAINTIFFS’ STATEMENT IN SUPPORT OF CONSIDERING AND GRANTING
            DECLARATORY RELIEF ON SUMMARY JUDGMENT
       On November 20, 2020, this Court ordered the parties “to provide any information that

would counsel against considering or granting summary judgment.” Doc. 18. Plaintiffs are in full

agreement that summary judgment on the merits of their constitutional claims can and should be

granted. The facts here are undisputed and the sole issue presented is a legal question of

constitutional interpretation. The Court should therefore convert Plaintiffs’ preliminary injunction

motion to a summary judgment and enter a final judgment resolving the entirety of this case at the

trial court level. Given Plaintiffs’ agreement that the motion should be converted, Plaintiffs are

uncertain that any further response is required. However, insofar as any response from Plaintiffs
 Case 6:20-cv-00564-JCB Document 22 Filed 12/04/20 Page 2 of 4 PageID #: 322




is required, Plaintiffs hereby file the following brief statement in support of considering and

granting their request for declaratory relief on a summary judgment basis.

       Under Federal Rule of Civil Procedure 56(f), a court may, by its own motion, consider

summary judgment when: (1) it has provided notice to the parties; (2) it has given parties a

reasonable time to respond; and (3) material facts are not genuinely in dispute. The Court here has

provided sufficient notice to the parties and has given them a reasonable time (two weeks) to

respond. See, e.g., Wolcott v. Sebelius, 497 Fed. Appx. 400, 405 (5th Cir. 2012) (finding that giving

just a few hours’ notice before entering a sua sponte motion for summary judgment was

insufficient, whereas “explicitly order[ing] the parties” to file motions by a certain date was

reasonable under Rule 56(f)) (citing Powell v. United States, 849 F.2d 1576, 1579 (5th Cir. 1988);

New York Life Ins. Co. v. Brown, 84 F.3d 137 (5th Cir. 1996)).

       Moreover, there are no material facts in dispute. Defendants did not dispute the facts

alleged in Plaintiffs’ declarations either in their Response or during the hearing on Plaintiffs’

Motion for Preliminary Injunction. More importantly, Plaintiffs’ brought a purely legal challenge

to the constitutionality of the CDC Order. To the extent that the Administrative Procedure Act

(APA) applies beyond the procedural means for Plaintiffs to raise their constitutional challenge,

any record the government might submit is irrelevant to the sole constitutional legal claim at issue.

When it comes to constitutional claims under the APA, “[t]he Court need not consider the

record on the APA claim because it requires a purely legal statutory-interpretation analysis.”

Franciscan All. Inc. v. Azar, 414 F. Supp. 3d 928, 942 n.6 (N.D. Tex. 2019).

       Any arguments by Defendants to the contrary can be viewed as nothing more than a delay

tactic to drag litigation into the new year. But as this Court points out, “neither factual development

in this court nor filing of the administrative record appears necessary to put the court in a position



                                                  2
 Case 6:20-cv-00564-JCB Document 22 Filed 12/04/20 Page 3 of 4 PageID #: 323




to adjudicate the merits of plaintiffs’ claims.” Doc. 18. Thus, Plaintiffs respectfully request that

this Court consider their claim for declaratory relief on summary judgment, grant summary

judgment in Plaintiffs’ favor, and enter a final judgment in this case providing prompt relief to

Plaintiffs who continue to suffer daily compounding injuries.

DATED: December 4, 2020                              Respectfully submitted,

                                                     /s/Robert Henneke
                                                     ROBERT HENNEKE
                                                     Texas Bar No. 24046058
                                                     rhenneke@texaspolicy.com
                                                     CHANCE WELDON
                                                     Texas Bar No. 24076767
                                                     cweldon@texaspolicy.com
                                                     RYAN D. WALTERS
                                                     Texas Bar No. 24105085
                                                     rwalters@texaspolicy.com
                                                     TEXAS PUBLIC POLICY FOUNDATION
                                                     901 Congress Avenue
                                                     Austin, TX 78701
                                                     Telephone: (512) 472-2700
                                                     Facsimile: (512) 472-2728

                                                     KIMBERLY S. HERMANN
                                                     (admitted pro hac vice)
                                                     Georgia Bar No. 646473
                                                     khermann@southeasternlegal.org
                                                     CELIA HOWARD O’LEARY
                                                     (admitted pro hac vice)
                                                     Georgia Bar No. 747472
                                                     coleary@southeasternlegal.org
                                                     SOUTHEASTERN LEGAL FOUNDATION
                                                     560 West Crossville Rd., Ste. 104
                                                     Roswell, GA 30075
                                                     Telephone: (770) 977-2131

                                                     Attorneys for Plaintiff




                                                 3
 Case 6:20-cv-00564-JCB Document 22 Filed 12/04/20 Page 4 of 4 PageID #: 324




                                CERTIFICATE OF SERVICE
       I certify that the foregoing document was electronically filed on December 4, 2020 with

the clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                             /s/Robert Henneke
                                             ROBERT HENNEKE




                                                4
